NO. 07-07-0169-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  JULY 25, 2007
                         ______________________________

                       JOHN O. THORNTON, JR., APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2006-412884; HONORABLE JIM BOB DARNELL, JUDGE
                      _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Appellant John O. Thornton, Jr. filed a pro se notice of appeal from his conviction

for murder and accompanying sentence of life in the Institutional Division of the Texas

Department of Criminal Justice. The certification of right to appeal executed by the trial

court, and signed by appellant's trial counsel, states that "the defendant has waived the

right of appeal." By letter dated May 21, 2007, we notified appellant of this circumstance,

and that the appeal is subject to dismissal based on the certification unless, by June 11,
2007, we were provided an amended certification illustrating that he has the right to appeal

or appellant demonstrates other grounds for continuing the appeal.


       On June 12th, the trial court appointed appellate counsel to assist appellant in

determining whether appellant had any rights of appeal. On June 12th, counsel requested

an extension of time to review the record and this court granted that request. On July 5th,

counsel notified this court that, upon review of the plea proceedings, this case was a

negotiated plea bargain which appellant received a life sentence in accordance with the

plea agreement. Further, the trial court did not give appellant the right to appeal any

outstanding issue nor were there any pretrial motions previously ruled upon by the trial

court. Accordingly, we must, and do, dismiss the appeal. TEX . R. APP. P. 25.2(d); See

also Chavez v. State, 183 S.W.3d 675, 680 (Tex.Crim.App. 2006) (we must dismiss

prohibited appeal without further action).




                                                 Mackey K. Hancock
                                                     Justice




Do not publish.




                                             2